Citation Nr: 0600366	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  96-27 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for degenerative joint 
disease of the left leg, claimed as secondary to 
intervertebral disc syndrome.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for a gastrointestinal 
disability, to include gastro-esophageal reflux disease, 
claimed as secondary to intervertebral disc syndrome.

6.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to intervertebral disc 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from December 1989 to December 
1993, and subsequent periods of inactive duty for training in 
the Army National Guard and the Air Force Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 1995 and January 1999 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

This case was previously before the Board in November 2003.  
At that time the case was remanded to the RO to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the Board remand, it was 
noted that in June 1999 the veteran raised the issue of 
service connection for post-traumatic stress disorder (PTSD).  
A review of the record shows that this issue has not been 
addressed; it is referred to the RO for additional 
consideration and development if necessary

The issue of service connection for bilateral hearing loss is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.




FINDINGS OF FACT

1.  Degenerative joint disease of the left knee is shown 
within one year after the veteran's period of military 
service. 

2.  Competent medical evidence of left and right ankle 
disabilities is not currently shown.

3.  A gastrointestinal disability to include gastro-
esophageal reflux disease is not shown during service, and is 
not shown to be etiologically related to service or to a 
service-connected disability.  

4.  For purposes of VA compensation, competent medical 
evidence of a psychiatric disability is not currently shown.


CONCLUSIONS OF LAW

1. Arthritis or degenerative joint disease of the left knee 
is presumed to have been incurred during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1337 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

2. Left and right ankle disabilities were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

3. A gastrointestinal disability, to include gastro-
esophageal reflux disease, claimed as secondary to 
intervertebral disc syndrome was not incurred in or 
aggravated by service; nor is it shown to have been caused by 
a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.310(a), 3.303 (2005).

4. A psychiatric disability, claimed as secondary to 
intervertebral disc syndrome was not incurred in or 
aggravated by service; nor is it shown to have been caused by 
a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.310(a), 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  VA must provide the claimant 
and the claimant' s representative, if any, notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claims. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  

The VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s )." Pelegrini v. Principi, 18 
Vet. App. 112 (2004) ("Pelegrini II"); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

VCAA notice was not provided to the veteran before the RO 
decisions that are the subjects of this appeal. The original 
RO decisions that are the subjects of this appeal were 
entered in July 1995 and January 1999, before the enactment 
of VCAA.  Obviously, VA could not have informed the veteran 
of law that did not yet exist.  Subsequent to remand by the 
Board, an initial VCAA letter was forwarded to the veteran in 
March 2004 and was returned to the RO as undeliverable.  In 
November 2004 another VCAA letter was sent to the veteran 
providing proper VCAA notice and assistance that was not 
returned. In the November 2004 letter, the veteran was 
advised of the time requirements regarding information to be 
submitted in conjunction with his claims.  Pertinent 
information from the veteran regarding his claims was not 
forthcoming. The veteran was also afforded VCAA notice in the 
May 2005 Supplemental Statement of the Case.  In this regard 
adequate notice requirements of the VCAA have been provided 
in compliance with VA statutory obligations considered in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Regarding the veteran's claims on appeal, the Board finds 
that there has been substantial compliance with the 
assistance provisions set forth in the law and regulations, 
VCAA.  The veteran's service medical records are of record, 
as are VA and private clinical records. With respect to 
providing assistance to the veteran it is also noted that he 
has been notified of the applicable laws and regulations 
which set forth the criteria for service connection. The 
discussions in the rating decisions and Statements of the 
Cases have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  

The Board has reviewed the facts of this case in light of 
VCAA and the VCAA regulations.  As discussed above, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument, as the 
Board's consideration of the law and new regulations in the 
first instance does not prejudice him.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

I. Degenerative Joint Disease of the Left Leg 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. § 1131.  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease such as 
arthritis or degenerative joint disease to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a). 
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

The veteran had active service from December 1989 to December 
1993.  Service medical records show that in February 1990 the 
veteran complained of left knee pain since running without a 
specific injury.  The diagnostic assessment indicated there 
was no ligamentous injury.  In June 1990 a medical entry 
shows the veteran complained of left knee pain without 
trauma. Collateral ligament tenderness was reported.  The 
remainder of the service records are absent for any left knee 
complaints or findings. 

A December 1994 VA X-ray report of the left knee reveals 
minimal degenerative joint disease.  VA clinical records 
through the mid 1990's show the veteran's complaints of left 
knee pain and confirm degenerative joint disease of the left 
knee.  In June 1997 it was reported on a VA medical 
examination that the veteran's left leg condition was not 
related to his back condition.  Private medical records show 
that in March 2000 the veteran had surgery for a torn medial 
meniscus.
  
The veteran has asserted that he has degenerative joint 
disease of the left leg that is etiologically related to his 
service connected intervertebral disc syndrome of the lumbar 
spine.  However, it is important to note that VA is required 
to apply all relevant law in adjudicating the claim. Where 
such a review "reasonably reveals that the claimant is 
seeking a particular benefit, the Board is required to 
adjudicate the issue of the claimant's entitlement to such a 
benefit or, if appropriate, to remand the issue to the RO for 
development and adjudication of the issue. Perry v. West, 12 
Vet. App. 365 (1999).  

The evidence shows that within one year of separation from 
service, an X-ray revealed minimal degenerative changes of 
the left knee.  Since degenerative joint disease or arthritis 
is one of the disorders listed under 38 C.F.R. § 3.309, 
service connection may be presumed if it is manifested to a 
degree of at least 10 percent disabling within a year of 
separation from service. 38 C.F.R. § 3.307. Pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2005), the criteria for 
a 10 percent rating is met when there is x-ray evidence of 
arthritis coupled with painful motion. In the present case, 
the Board concludes that the veteran's complaints of knee 
pain that have been reported, along with x-ray evidence of 
arthritis meet the minimum requirements for presumptive 
service connection. The Board concludes that degenerative 
joint disease of the left leg is synonymous with a claim for 
a left knee disability.  Hence, service connection for 
arthritis or degenerative joint disease of the left leg is 
warranted.


II.  Left and Right Ankle Disorders

Service records show that in April 1990 the veteran's 
complaints of painful ankles with edema were attributed to 
cellulitis.  In January 1993 service records show that the 
veteran received treatment for left ankle pain for what was 
clinically described as a twisted and sprained left ankle. An  
X-ray of the left ankle was reported as negative. In February 
1993 it was reported that the veteran had continued left 
ankle pain on walking. The remainder of the veteran's service 
medical records are negative for any further complaints or 
findings regarding either the right or left ankles.

The post-service medical evidence is absolutely absent for 
any complaints, findings, treatment, diagnoses or any medical 
evidence concerning either the left or right ankles. 

In order to establish service connection for a claimed 
disorder, the following must be present: Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  A necessary component of establishing 
service connection is competent medical evidence of a current 
disability.  In the absence of any current medical evidence 
of either left or right ankle disability, the Board is 
compelled to conclude that the weight of the evidence is 
against the veteran's claims.  The claim for service 
connection for left and right ankle disabilities fails for 
lack of a current disability.


III.  Gastrointestinal Disability, to include Gastro-
Esophageal Reflux Disease (GERD)

The veteran is currently service connected and in receipt of 
a 60 percent disability evaluation for intervertebral disc 
syndrome of the lumbar spine.  He claims that his stomach 
disorder is caused by the medications he takes for his 
service-connected back disorder.  

A complaint of nausea attributed to a viral syndrome is shown 
in service, but the veteran's service medical records are 
absent for any complaints, findings, treatment, or diagnoses 
specifically referable to a gastrointestinal disorder, 
including GERD.  

A VA clinical record dated in August 1995 shows the veteran's 
complaint of epigastric pain. It was indicated that the 
origin of the veteran's pain was most likely NSAID (non-
steroidal anti-inflammatory drug) gastropathy; pancreatic; or 
ulcer, peptic ulcer disease, alcohol.       

A VA gastrointestinal medical examination was conducted in 
October 1998.  The examiner noted that the veteran's claims 
folder had been carefully reviewed.  It was reported that the 
veteran had been treated at the facility for low back and 
knee pain, and that he had been taking Motrin 800 q. d. since 
1991.   He had complained of epigastric pain since 1992 that 
was associated with heartburn.  The pain had worsened in the 
last year.  The diagnosis was GERD.  The examiner remarked 
that the GERD was not related with medications used for 
discogenic disease.  

While not specifically asserted by the veteran or on his 
behalf, the Board is required to review the entire 
evidentiary data, which encompasses review of service medical 
records and consideration of the veteran's claim on a direct 
basis.  In this regard, it is noted that a review of the 
evidence reveals that a gastrointestinal disorder is not 
shown during service nor is there any competent medical 
evidence that etiologically links the veteran's 
gastrointestinal disability to his period of military 
service.  

The veteran asserts that his gastrointestinal disorder, 
including GERD, is related to his service connected 
intervertebral disc syndrome of the lumbar spine.  It is 
important to note that establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

VA may only consider independent medical evidence to support 
its findings and is not permitted to base decisions on its 
own unsubstantiated medical conclusions, Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991).  The record clearly shows the 
veteran has GERD. The evidence also includes a medical 
opinion from the recent past indicating that NSAID 
gastropathy was a possible cause of the veteran's epigastric 
symptoms.  The opinion is speculative at best regarding the 
actual cause of the epigastric symptoms reported at the time, 
and it suggests several possible causes for the veteran's 
symptoms. Also there is no indication that the examiner had 
use of the veteran's claims folder for review.  Moreover, in 
a 1998 opinion from a VA examiner who had use of the claims 
folder it was specifically opined that the veteran's GERD was 
not due to medications for discogenic disease, which would 
include the service connected intervertebral disc syndrome of 
the lumber spine.  There is no other medical data in support 
of the veteran's claim.  

Additionally, the veteran's belief that his medications have 
caused GERD is not considered competent medical evidence to 
provide the required nexus to his service connected 
disability.  The record does not reflect that he is a medical 
professional. As a lay person, he is not competent to render 
a medical opinion in this regard.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In this regard it must be concluded that the weight of the 
evidence is against the veteran's claim.  The VA clinical 
data is more persuasive, and it must be concluded that there 
is no competent medical evidence that shows the veteran's 
gastrointestinal disability, to include GERD, is proximately 
due to the result of or aggravated by a service-connected 
disability, including intervertebral syndrome of the lumbar 
spine.  Service connection for a gastrointestinal disability, 
to include GERD, claimed as secondary to intervertebral disc 
syndrome  is not warranted.


IV.  A Psychiatric Disability

The veteran's service medical records are absent for any 
complaints, findings, treatment, or diagnoses referable to a 
psychiatric disability.  

At a VA psychiatric examination performed in March 1994, the 
veteran complained of difficulty sleeping, and nightmares 
that he was unable to recall.  He reportedly thought about 
friends who had died in the Persian Gulf (War).  He reported 
domestic difficulties, and it was stated that he drank 
heavily on a daily basis.  The examiner, after reviewing the 
claims folder, rendered a diagnosis of substance use 
disorder, mixed substance abuse rule out dependence; and 
personality disorder not otherwise specified, very strong 
antisocial and schizoid features. Clinical records in 1994 
and 1995 show the veteran continued to receive treatment for 
alcohol abuse.  No other psychiatric pathology is shown.  

The clinical data shows that subsequent to service, the 
veteran received treatment for alcohol abuse, and a 
personality disorder.  Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits, effective for 
claims filed as in the instant case after October 31, 1990, 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  Further, for purposes 
of VA compensation, a personality disorder is not a disease 
or injury within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  Accordingly, VA is prohibited by law 
from granting service connection these disorders.  

The veteran asserts that he has a psychiatric disorder that 
is related to his service connected intervertebral disc 
disease of the lumbar spine.  As noted, he is not competent 
to render a medical opinion in this regard.  Service 
connection on a secondary basis requires a current 
disability. See Allen.  The claim here fails because there is 
no competent medical evidence of a psychiatric disability 
currently shown.  The weight of the evidence is against the 
veteran's claim.  Service connection for a psychiatric 
disability, claimed as secondary to intervertebral disc 
syndrome is not warranted.  


ORDER

Service connection for degenerative joint disease of the left 
leg is granted.

Service connection for a left ankle disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a gastrointestinal disability, to 
include gastro-esophageal reflux disease, claimed as 
secondary to intervertebral disc syndrome is denied.

Service connection for a psychiatric disability, claimed as 
secondary to intervertebral disc syndrome is denied.



REMAND

Regarding the veteran's claim of service connection for 
bilateral hearing loss, service administrative records show 
that he served in the Persian Gulf War and that his 
occupational specialty was as a fighting vehicle infantryman.  
Service medical records reveal audiologic testing in June 
1992 that showed some elevated hearing frequencies in both 
ears. Successive audiologic testing in July and August 1992 
showed either elevated frequencies or impaired hearing for VA 
purposes in both ears.  38 C.F.R. § 3.385.  

At a VA audiologic examination in June 1995, normal hearing 
levels were reported.  However, it was indicated that speech 
recognition in the left ear was 92.  The examiner commented 
that the veteran had a strong dialect which may have affected 
his word recognition.  38 C.F.R. § 3.385 provides that 
hearing disability exits where speech recognition scores 
using the Maryland CNC Test are less than 94 percent. VA and 
Air Force Reserve clinical records through 2002 reveal 
complaints of decreased hearing acuity, with audiometric 
testing revealing normal hearing, albeit without speech 
recognition testing.  It is unclear whether the veteran 
currently has a healing loss disability and if so, whether it 
is related to service. 

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran had any disorder that was related to his period of 
active service. Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Further, the Court held in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
the time of separation from service.

Based on the foregoing, the Board concludes that further 
clinical evidence is necessary to determine whether the 
veteran has hearing loss, and if so its relationship, if any, 
to his period of service.  

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  Schedule the veteran for a VA 
audiological examination, including 
an audiogram and Maryland CNC speech 
recognition test, to determine the 
nature, severity, and etiology of 
any current bilateral hearing loss 
that he may have. The examiner 
should review all records associated 
with the claims file. All indicated 
evaluations, studies, and tests 
deemed necessary by the examiner 
should be conducted. The examiner is 
then requested to offer an opinion 
as to whether it is as least likely 
as not (a 50% or higher degree of 
probability) that the veteran 
currently has hearing loss 
recognizable for VA purposes 
pursuant to the provisions of 38 
C.F.R. § 3.385.  If so, the examiner 
should also offer an opinion as to 
whether the veteran's bilateral 
hearing loss is causally or 
etiologically related to his service 
in the military, including any 
acoustic trauma that he reports he 
was exposed to during service. The 
examiner is requested to report 
complaints and clinical findings in 
detail, and to clinically correlate 
the veteran's complaints and 
findings to each diagnosed disorder. 
The basis for the examiner's opinion 
should be fully explained with 
reference to pertinent evidence in 
the record.    

2.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claim. If it remains 
denied, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative, 
and they should have the opportunity to 
respond. The case should then be returned 
to the Board, if in order, for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


